Case 8:20-cv-03290-PJM Document 106 Filed 01/06/21 Page 1 of1

UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND

PETER J. MESSITTE 6500 CHERRYWOOD LANE

UNITED STATES DISTRICT JUDGE GREENBELT, MARYLAND 20770
301-344-0632
MEMORANDUM
TO: Counsel of Record
FROM: Judge Peter J. Messitte
RE: Rothman et al. v. Snyder

Civ. No: PJM-20-3290

DATE: January 6, 2021

The Court has received the correspondence from Mr. Murphy, counsel for Mr. Moag, filed under
seal yesterday, January 5, 2021. ECF No. 104. The Court will provide Mr. Murphy with a
transcript of the hearing held on December 22, 2020. That transcript and the Court’s public
orders of November 19, 2020, and December 23, 2020, should provide any information Mr.
Moag may need in preparation for tomorrow’s hearing. The focus of the hearing, as previously
indicated, will be on leaks to the media.

At tomorrow’s hearing, there will be a further opportunity to discuss how, at a later date, the
details of the disparagement referenced in Mr. Murphy’s correspondence may be addressed.

Despite the informal nature of this ruling, it shall constitute an order of the Court, and the Clerk
is directed to docket it accordingly.
/s/

PETER J. MESSITTE
UNITEDATATES DISTRICT JUDGE

ce: Court file
